FIRST AMENDMENT TO THE
RUBY TUESDAY, INC. SALARY DEFERRAL PLAN


THIS FIRST AMENDMENT to the Ruby Tuesday, Inc. Salary Deferral Plan (the “Plan”)
is made on this 29 day of July, 2015 by Ruby Tuesday, Inc. a corporation duly
organized and existing under the laws of the State of Georgia (the “Primary
Sponsor”).


WHEREAS, the Primary Sponsor maintains the Plan, which was last amended and
restated by an indenture dated January 7, 2015;


WHEREAS, the Primary Sponsor now desires to amend the Plan to revise the
matching contribution formula, to provide immediate vesting of matching
contributions, and add a Roth contribution feature.


NOW, THEREFORE, the Primary Sponsor does hereby amend the Plan as follows:


1.           By deleting, effective for payroll periods beginning on and after
to September 2, 2015, the existing Section 3.2 and substituting therefor the
following:


“3.2           Matching Contributions.


(a)           Each Plan Sponsor proposes to make matching contributions to the
Company Matching Account of a Participant in an amount equal to a discretionary
percentage, as determined by the Primary Sponsor, of no less than twenty-five
percent (25%) of the Participant’s Deferral Amounts (including Catch-Up
Contributions and Roth Elective Deferrals), to the extent such Deferral Amounts
do not exceed a discretionary percentage, as determined by the Primary Sponsor,
of the Participant’s Annual Compensation of not less than the first three
percent (3%) of such Annual Compensation and not in excess of the first six
percent (6%) of such Annual Compensation.


(b)           With respect to contributions under Subsection (a), the Primary
Sponsor may, in its discretion, make such contributions as of the last day of
any time period specified by the Primary Sponsor (which period may be no shorter
than a payroll period and no longer than a Plan Year).  A Participant must be an
Eligible Employee as of the last day of any such period to be eligible to
receive any such contribution.”


2.           By deleting, effective for Participants who have not experienced a
Termination of Employment prior to September 2, 2015, the existing Section 8.5
and substituting therefor the following:


 
 

--------------------------------------------------------------------------------

 
 
“8.5           Vesting.  A Participant shall be fully vested in his Account at
all times.”


3.           By adding, effective for payroll periods beginning on and after to
September 2, 2015, the following new Appendix E, titled “ROTH ELECTIVE
DEFERRALS” to the Plan:
 
“APPENDIX E
ROTH ELECTIVE DEFERRALS


SECTION 1
PURPOSE


The purpose of this Appendix E to the Plan is to modify, supersede and
supplement the terms of the Plan as they relate to Roth Elective Deferrals under
the Plan.  This Appendix is to be construed in accordance with Code Section 402A
and Treasury Regulations Section 1.401(k)-1(f) and any applicable guidance or
regulations issued thereunder.
 
SECTION 2
GENERAL RULES


(a)           The provisions of this Appendix will apply to Roth Elective
Deferrals beginning on or after September 2, 2015.
 
(b)           As of September 2, 2015, the Plan will accept Roth Elective
Deferrals made on behalf of Participants.  A Participant’s Roth Elective
Deferrals will be allocated to a separate account maintained for such deferrals
as described in Section 3 of this Appendix.
 
(d)           Unless specifically stated otherwise in this Appendix, Roth
Elective Deferrals will be treated in the same manner as Elective Deferrals or,
if applicable, as Catch-Up Contributions, for all purposes under the Plan.
 
(d)           Roth Elective Deferrals will be aggregated with Elective Deferrals
when determining the limitations described in Section 3.1 of the Plan,
Appendix A, and Appendix C.
 
(e)           The making of Roth Elective Deferrals shall be subject to such
administrative procedures as the Plan Administrator may prescribe pursuant to
Section 3.1(d) of the Plan and the Plan Administrator shall have the same
discretionary authority to administer the Plan with respect to Roth Elective
Deferrals as it does with respect to all other aspects of the Plan.
 
 
-2-

--------------------------------------------------------------------------------

 
 
SECTION 3
SEPARATE ACCOUNTING


(a)           The Plan will maintain a record of the amount of Roth Elective
Deferrals in each Participant’s Account in a separate Roth Elective Deferral
Account.
 
(b)           Contributions and withdrawals of Roth Elective Deferrals will be
credited and debited to the Roth Elective Deferral Account established for the
Roth Elective Deferrals maintained for each Participant.
 
(c)           Roth Elective Deferral Accounts are invested among the available
Investment Funds in accordance with Section 5 of the Plan.
 
(d)           Gains, losses, and other credits or charges must be separately
allocated on a reasonable and consistent basis to each Participant’s Roth
Elective Deferral Account and the Participant’s other Accounts under the Plan.
 
(e)           No contributions other than Roth Elective Deferrals and properly
attributable earnings will be credited to each Participant’s Roth Elective
Deferral Account.
 
(f)           For purposes of determining whether an amount being distributed
pursuant to Section 8.1(c) of the Plan will be subject to a direct rollover by
the Administrator, a Participant’s Roth Elective Deferral Account will be
considered separately from the amount within the Participant's non-Roth Account.
 
SECTION 4
LOANS AND IN-SERVICE WITHDRAWALS


(a)           All or any portion of a Participant’s Roth Elective Deferral
Account maintained under the Plan may be loaned in accordance with Section 6 of
the Plan and subject to such other rules as the Plan Administrator may from time
to time prescribe.
 
(b)           A Participant may withdraw all or any portion of his or her Roth
Elective Deferral Account maintained under the Plan in accordance with Sections
7.1 and 7.3 of the Plan.  Any withdrawal of a Participant’s Roth Elective
Deferral Account will be subject to (i) the distribution rules of Code Section
402A(d) and any applicable guidance or regulations issued thereunder, and (ii)
the rules and limitations as the Plan Administrator may from time to time
prescribe.
 
(c)           A Participant may withdraw all or any portion of his or her Roth
Elective Deferral Rollover Account maintained under the Plan by submitting a
 
 
-3-

--------------------------------------------------------------------------------

 
 
request in the form and subject to such rules and limitations as the Plan
Administrator may from time to time prescribe.  Any withdrawal of a
Participant’s Roth Elective Deferral Rollover Account will be subject to the
distribution rules of Code Section 402A(d) and any applicable guidance or
regulations issued thereunder.
 
SECTION 5
DIRECT ROLLOVERS


(a)           Notwithstanding Section 11.2 of the Plan, a Direct Rollover of a
distribution from a Roth Elective Deferral Account under the Plan will only be
made to another Roth elective deferral account under an applicable retirement
plan described in Code Section 402A(e)(1) or to a Roth IRA described in Code
Section 408A, and only to the extent the rollover is permitted under the rules
of Code Section 402(c) and Treasury Regulations Section 1.401(k)-1(f)(3)(ii).
 
(b)           The Plan will accept a rollover contribution of Roth elective
deferrals to a Roth Elective Deferral Rollover Account only if it is a Direct
Rollover from another Roth elective deferral account under an applicable
retirement plan described in Code Section 402A(e)(1) and only to the extent the
rollover is permitted under the rules of Code Section 402(c).
 
(c)           The Plan will not provide for a Direct Rollover (including an
automatic rollover to an individual retirement plan designated by the Plan
Administrator) for distributions from a Participant’s Roth Elective Deferral
Account if the amount of the distributions that are Eligible Rollover
Distributions are reasonably expected to total less than $200 during a year.  In
addition, any distribution from a Participant’s Roth Elective Deferral Account
is not taken into account in determining whether distributions from a
Participant’s other Accounts are reasonably expected to total less than $200
during a year.
 
(d)           The provisions of the Plan that allow a Participant to elect a
Direct Rollover of only a portion of an Eligible Rollover Distribution, but only
if the amount rolled over is at least $500, is applied by treating any amount
distributed from the Participant’s Roth Elective Deferral Account as a separate
distribution from any amount distributed from the Participant’s other Accounts
in the Plan, even if the amounts are distributed at the same time.
 
(e)           A Participant’s Roth Elective Deferral Account and the
Participant’s other Accounts under the Plan are treated as accounts held under
two separate plans (within the meaning of Code Section 414(l)) for purposes of
applying Sections 8.1(c) and 9.1(b) of the Plan (regarding the automatic
rollover rules for mandatory distributions under Code Section
401(a)(31)(B)(i)(I)) and the special rules in A-9 through A-11 of Treasury
Regulations Section 1.401(a)(31)-1.  
 
 
-4-

--------------------------------------------------------------------------------

 
 
Thus, if a Participant has less than $1,000 in the Participant’s Roth Elective
Deferral Account and less than $1,000 in the Participant’s other Accounts, the
Plan will not provide the Participant with an automatic rollover with respect to
the Participant’s Roth Elective Deferral Account or the other Accounts even if
the total vested Account of the Participant under the Plan exceeds $1,000.
 
SECTION 6
EXCESS DEFERRAL AMOUNTS


In the case of a recharacterization or distribution of Excess Deferral Amounts
under Section 3 of Appendix C, a Highly Compensated Eligible Participant may
designate the extent to which the Excess Deferral Amount is composed of Elective
Deferrals and Roth Elective Deferrals but only to the extent such types of
deferrals were made for the year. If the Highly Compensated Eligible Participant
does not designate which type of elective deferrals are to be distributed, the
Plan will distribute Elective Deferrals first.
 
SECTION 7
DEFINITIONS


As used in this Appendix, the following words and phrases shall have the meaning
set forth below:


(a)           Roth Elective Deferral.  A Roth Elective Deferral is an elective
deferral that is:
 
(i)           irrevocably designated by the Participant at the time the
Participant elects to make a cash or deferred election under Section 3.1 of the
Plan as a Roth Elective Deferral that is being made in lieu of all or a portion
of the Elective Deferrals the Participant is otherwise eligible to make under
the Plan; and
 
(ii)           includible in the Participant’s income at the time the
Participant would have received that amount in cash if the Participant had not
made a cash or deferred election.
 
(b)           Roth Elective Deferral Account.  The Roth Elective Deferral
Account is the account which shall reflect a Participant’s interest in Roth
Elective Deferrals and earning and losses thereon.
 
(c)           Roth Elective Deferral Rollover Account.  The Roth Elective
Deferral Rollover Account is the account which shall reflect a Participant’s
interest in Roth Elective Deferral rollover amounts and earning and losses
thereon.”


 
-5-

--------------------------------------------------------------------------------

 
Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this First Amendment.


IN WITNESS WHEREOF, the Primary Sponsor has caused this First Amendment to be
executed on the day and year first above written.


RUBY TUESDAY, INC.


By:           /s/ James J. Buettgen 
Name:      James J. Buettgen 
Title:        Chairman, President & Chief Executive Officer 


ATTEST:


By:           /s/ Rhonda
Parish                                                      
Name:       Rhonda
Parish                                                                
Title:         Chief Legal Officer &
Secretary                                                                


[CORPORATE SEAL]
 
-6- 

--------------------------------------------------------------------------------